DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0089848 to Smith et al.
As concerns claims 1, 8 and 15:
 detecting a target message (0004-receiving a notification message) received by a terminal notification bar (0012-notification bar); 
based on detecting (0034-identifying) the target message, acquiring a target interface identifier (0004-identifying a predetermined category of a notification bar; 0012-various identifiers) contained in the target message, the target interface identifier corresponding to a jump target interface that will be jumped to (0004; 0024-indicator, clicked on provided pop-up window displaying message; 0034-identifying icon to assign to incoming message; inbox messages); 
determining a jump target (0024-indicator, clicked on provided pop-up window displaying message; 0034-identifying icon to assign to incoming message; inbox messages) from the target interface identifier;

and displaying (0033-GUI) the target message in the notification bar using a display mode (0013-indicators; 0014-message indicator) according to the type of the target message (0004-categories; 0015-mail icon; 0024; 0034).
As concerns claims 7, 14 and 20, the invention according to claims 1, 8 and 15, wherein before the displaying, the method further comprises: determining a display priority level (0031) corresponding to a type of the target message, wherein the display priority level comprises a high priority level (0031; 0032) or a low priority level, wherein the displaying the target message comprises: if the display priority level is a low priority level, combining, folding, and displaying the target message in the notification bar, and combining, folding and displaying other messages in the notification bar when a type of the other message is the same as a type of the target message; and if the display priority level is a high priority level, directly displaying the target message in the notification bar (0031-automatic alert status).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0089848 to Smith et al. in view of U.S. Patent Application Publication 2018/0270180 to Chen.
Smith ‘848 do not disclose:
As concerns claims 2, 9 and 16, the invention according to claims 1, 8 and 15, wherein the determining comprises: performing matching between the target interface identifier and interface identifiers in a rule library to find a matched interface identifier, wherein the rule library comprises a plurality of correspondence relationships between interface identifiers and message types, and determining a message type corresponding to the matched interface identifier as the type of the target message.
As concerns claims 3, 10 and 17, the method according to claim 2, 9 and 16, wherein each of the plurality of correspondence relationships is a first correspondence relationship or a second correspondence relationship; 
the target message is determined as a push message of an application installed in a terminal if the matched interface identifier is of a first correspondence relationship; and 
the target message is determined as a push message of a software development kit (SDK) integrated with a terminal if the matched interface identifier is of a second correspondence relationship.
As concerns claims 4, 11 and 18, the invention according to claims 1, 8 and 15, wherein before the detecting, the method further comprises: 
acquiring at least one application installed by a terminal; 
sending an application identifier of each of the at least one application to a server for establishing a rule library, wherein the rule library comprises first correspondence relationships 
Chen ‘180 teach:
As concerns claims 2, 9 and 16, the invention according to claims 1, 8 and 15, wherein the determining comprises: performing matching between the target interface identifier (0028) and interface identifiers in a rule library (0079) to find a matched interface identifier, wherein the rule library comprises a plurality of correspondence relationships between interface identifiers and message types, and determining a message type corresponding to the matched interface identifier as the type of the target message (0093-determine application).
As concerns claims 3, 10 and 17, the method according to claim 2, 9 and 16, wherein each of the plurality of correspondence relationships is a first correspondence relationship or a second correspondence relationship (0028-identification information of the application; 0038-correspondence; 0078); 
the target message is determined as a push message of an application (0003-system application to push notification message) installed in a terminal (0004-mobile terminal) if the matched interface identifier is of a first correspondence relationship (0028-identification information of the application; 0038-correspondence; 0078); and 
the target message is determined as a push message of a software development kit (SDK) (0003-third party application push notification; 0078) integrated with a terminal if the matched interface identifier (0028-identification information of the application; 0038-correspondence) is of a second correspondence relationship.

acquiring at least one application (0077) installed by a terminal (0078); 
sending an application identifier (0046; 0078) of each of the at least one application to a server (“server” is given broadest reasonable interpretation, server not recited as being separate and remote to the “terminal”; the “server” is defined by its function within the claim) for establishing a rule library (0079), wherein the rule library comprises first correspondence relationships of each of the at least one application with interface identifiers (0028-identification information of the application; 0038-correspondence), and/or a second correspondence relationship of an SDK (0003-third party application push notification; 0078) associated with one or more applications among the at least one application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Smith ‘848 with matching identification information and a rules library, as taught by Chen ‘180, in order to more readily obtain rules and display notification messages, increasing efficiency of checking messages (0086).

Allowable Subject Matter
Claims 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 12 are allowed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by the newly amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN B WALSH/Primary Examiner, Art Unit 2451